Citation Nr: 1636023	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  11-26 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical radiculopathy of the right upper extremity.  

2.  Entitlement to a compensable initial rating for erectile dysfunction.  

3.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder.  

4.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbosacral spine.  

5.  Entitlement to a disability rating in excess of 30 percent for residuals of a cervical spine fusion secondary to herniated disc disease.  

6.  Entitlement to a disability rating in excess of 30 percent for gastroesophageal reflux disease.  

7.  Entitlement to a disability rating in excess of 20 percent for cervical radiculopathy of the left upper extremity.  

8.  Entitlement to a disability rating in excess of 10 percent for tinnitus.  

9.  Entitlement to an effective date prior to January 17, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1985 to August 1985, from May 2002 to November 2002, and from February 2003 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Juan, Puerto Rico.  

Although this appeal was presented to the Board as involving only a single issue of alleged clear and unmistakable error, the Board has determined, upon review of the file, that the Veteran has initiated and/or perfected appellate review of additional issues.  Specifically, the Veteran file a timely notice of disagreement regarding multiple increased rating claims decided in an April 2007 rating decision.  He was subsequently issued a November 2008 statement of the case on these issues.  In November 2008, the RO also issued a rating decision granting TDIU.  In December 2008 the Veteran submitted a statement specifically referencing the April 2007 rating decision.  The RO informed the Veteran this was not a timely Notice of Disagreement but never considered whether the statement should be construed as a timely Substantive Appeal.  The Board finds that the statement was received within 60 days of the Statement of the Case and further referenced the original rating decision that had been addressed in the Statement of the Case.  Accordingly, the Board construes this to be a timely Substantive Appeal.  Thus, those issues remain pending.  

The Board further concludes that the effective date, July 17, 2006, of various increased ratings assigned within the April 2007 rating decision remains pending. The Veteran's increased rating claim was received on July 17, 2006, accompanied by VA treatment records regarding his service-connected disabilities.  These records were received while the August 2005 rating decision awarding service connection for these disabilities remained pending (as defined by VA at 38 C.F.R. § 3.156(b)); thus, this new and material evidence, which was pertinent to the disabilities for which service connection had been awarded in August 2005, must be considered as having been received as part of the Veteran's initial claim.  See 38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (rejecting the notion that the appellant's characterization of a submission as an increased rating claim supplanted VA's obligation under 38 C.F.R. § 3.156(b) to consider new and material evidence as part of a prior pending claim).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction above, the Veteran has pending appeals of the disability ratings assigned his service-connected cervical radiculopathy of the bilateral upper extremities, erectile dysfunction, major depressive disorder, degenerative disc disease of the lumbosacral spine, residuals of a cervical spine fusion, gastroesophageal reflux disease, and tinnitus.  Review of the claims file indicates VA treatment records were last requested and received in October 2008, nearly eight years ago.  Additionally, the Veteran was last afforded VA examinations of these disorders in October 2006, nearly ten years ago.  As VA medical records remain outstanding and the record does not adequately address the current state of the Veteran's service-connected disabilities, remand is required.  

As for the appeal of the January 17, 2008, effective date assigned the grant of a TDIU, this issue is inextricably-intertwined with the issues being remanded herein, and will be held in abeyance pending further action on the above issues.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA Caribbean Healthcare System records not already obtained from the VA medical facilities at which the Veteran has received treatment since October 2008.  If no such records are available, that fact must be noted for the record.  

2.  After all outstanding VA medical records are obtained, review the evidence to determine if additional VA examinations are required to rate the Veteran's connected cervical radiculopathy of the bilateral upper extremities, erectile dysfunction, major depressive disorder, degenerative disc disease of the lumbosacral spine, residuals of a cervical spine fusion, gastroesophageal reflux disease, and tinnitus.  For any VA examinations the AOJ finds necessary, the claims files should be provided to the examiner for review in connection with the examination.  All indicated studies should be conducted, and all relevant clinical findings should be recorded in the examination report.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  In so doing, the AOJ must specifically consider whether increased ratings are warranted for the period from June 2, 2005, to July 17, 2006, for any service-connected disabilities on appeal under 38 C.F.R. § 3.156(b).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

